Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
	1.	(Currently amended) An adjustable furniture accessory storage system, the system comprising: a receptacle having a rectangular outer sidewall defining a rectangular inner volume, a first tongued track, a second tongued track parallel to the first tongued track, and a geared-rack disposed between the first tongued track and the second tongued track; an inner basket liner insertable into the rectangular inner volume of the receptacle; and a mount having a panel, a riser affixed to the panel at an angle between sixty and one-hundred and twenty degrees, the riser having a first-edge engagable with the first tongued track and a second-edge engagable with the second tongued track, the first-edge and the second-edge being parallel to each other, such that the riser rides between the first tongued track and the second tongued track, an indexer pivotably connected to the riser, the indexer including a tooth able to engage the geared-rack when the indexer is pivoted towards the geared-rack, and a lever rigidly affixed to the tooth and able to rotate the indexer about the pivot-axis when manually manipulated by a user.
Michael Balaguy on 03/16/2022.
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claim 1. More specifically, the closest prior art references are U.S. Patent No. 8578528 and 20110084040.
The prior art of record does not suggest the addition or modification in that specific manner. The prior art discloses an adjustable furniture accessory storage system, the system comprising a receptacle having a rectangular outer sidewall defining a rectangular inner volume, a first tonged track and a second tonged track parallel to the first tonged track. The prior art does not suggest a geared-rack disposed between the first tongued rack and the second tongued track among other features. Such a modification of the prior art would require significant reconstruction and design consideration not suggested in the prior art.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 1 in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/17/2022